DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: line 2 reads “analyzes importance based on…” The examiner believes the line should read “analyzes the importance based on…” Appropriate correction is required.

Claim 21 is objected to because of the following informalities: line 2 reads “analyzes importance based on…” The examiner believes the line should read “analyzes the importance based on…” Appropriate correction is required.

Claim 22 is objected to because of the following informalities: line 2 reads “analyzes a shape…” The examiner believes the line should read “analyzes the shape…” Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0044421) in view of Morgan et al. (WO 2006/124648 A2).

Regarding claim 1 Sasaki discloses an image processing apparatus for endoscope comprising a processor, wherein the processor: 
sequentially receives a plurality of observation images obtained by picking up an image of an object (plurality of images – [0033]);
detects one or more lesioned parts, which each is an observation target, from each of the plurality of observation images (obtaining the presence or absence of a lesion from image data – [0072]); 
analyzes visibility of at least one of a distance from the endoscope, an occupied area, a shape, a size, a position in each of the observation images, a color, luminance, or an organ part relating to each of the detected lesioned parts (obtaining the presence/absence and the size of a lesion from image data – [0072, 0079]); 
sets a display extension time of a detection result of each of the lesioned parts according to the analyzed visibility (the total display time is prolonged for the lesion in which the entire lesion size is small – [0192]); and 
outputs each of the observation images to which the detection result of the lesioned parts is shown (images displayed at Display Unit 309 in Figure 3).

In his disclosure Morgan teaches an endoscope (endoscope C in Figure 1); observation images to which the detection result of the lesioned parts is added (Figure 10B shows an image in which a lesioned part 110 was added).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Morgan into the teachings of Sasaki because such incorporation provides an improved medical application and tool in further medical decision making (p.26, 28-31).
	
Regarding claim 2 Sasaki discloses the image processing apparatus for endoscope according to claim 1, wherein the processor analyzes the visibility for each of the lesioned parts (obtaining the presence/absence and the size of a lesion from image data – [0072, 0079]).

Regarding claim 3 Sasaki discloses the image processing apparatus for endoscope according to claim 2, wherein the processor estimates a distance of each of the lesioned parts from the endoscope. The examiner notes claim 1 contains alternative limitations and the examiner has chosen the “a size” limitation. Claim 3 further limits a limitation not chosen by the examiner. Therefore, Sasaki meets the limitations of claim 3.

claim 4 Sasaki discloses the image processing apparatus for endoscope according to claim 2, wherein the processor calculates an occupied area of each of the lesioned parts in each of the observation images. The examiner notes claim 1 contains alternative limitations and the examiner has chosen the “a size” limitation. Claim 4 further limits a limitation not chosen by the examiner. Therefore, Sasaki meets the limitations of claim 4.

Regarding claim 5 Sasaki discloses the image processing apparatus for endoscope according to claim 2, wherein the processor analyzes a shape of each of the lesioned parts. The examiner notes claim 1 contains alternative limitations and the examiner has chosen the “a size” limitation. Claim 5 further limits a limitation not chosen by the examiner. Therefore, Sasaki meets the limitations of claim 5.

Regarding claim 6 Sasaki discloses the image processing apparatus for endoscope according to claim 5, wherein, when an observation target organ part of the endoscope is a large intestine, the processor analyzes which shape of sessile, sub-sessile, pedunculate, a superficial elevated type, a superficial flat type, and a superficial depressed type the shape of each of the lesioned parts is and, when the observation target organ part is a stomach, the processor analyzes which shape of a submucosal tumor type, a sessile type, a sub-sessile type, a pedunculate type, a superficial type, a tumorous type, an ulcerative and localized type, an infiltrative ulcerative type, and a diffuse infiltrative type the shape of each of the lesioned parts is.


Regarding claim 7 Sasaki discloses the image processing apparatus for endoscope according to claim 2, wherein the processor estimates a size of each of the lesioned parts (obtaining the presence/absence and the size of a lesion from image data – [0072, 0079]).

Regarding claim 8 Sasaki discloses the image processing apparatus for endoscope according to claim 2, wherein the processor analyzes a position of each of the lesioned parts in each of the observation images. The examiner notes claim 1 contains alternative limitations and the examiner has chosen the “a size” limitation. Claim 8 further limits a limitation not chosen by the examiner. Therefore, Sasaki meets the limitations of claim 8.

Regarding claim 9 Sasaki discloses the image processing apparatus for endoscope according to claim 2, wherein the processor analyzes at least one of a color or luminance of each of the lesioned parts. The examiner notes claim 1 contains alternative limitations and the examiner has chosen the “a size” limitation. Claim 9 further limits a limitation not chosen by the examiner. Therefore, Sasaki meets the limitations of claim 9.

claim 10 Sasaki discloses the image processing apparatus for endoscope according to claim 2, wherein the processor analyzes the organ part, which is the observation target of the endoscope. The examiner notes claim 1 contains alternative limitations and the examiner has chosen the “a size” limitation. Claim 10 further limits a limitation not chosen by the examiner. Therefore, Sasaki meets the limitations of claim 10.

Regarding claim 11 Sasaki discloses the image processing apparatus for endoscope according to claim 10, wherein, when an organ is a large intestine, the processor estimates whether the organ part is a rectum, a sigmoid colon, a descending colon, a left flexure of colon (a splenic flexure), a transverse colon, a right flexure of colon (a hepatic flexure), an ascending colon, or a caecum, when the organ is a stomach, the processor estimates whether the organ part is a cardiac orifice, a stomach fundus, a gastric corpus, a gastric angle, a vestibule, a pyloric region, a pylorus, or a duodenum, when the organ is a small intestine, the processor estimates whether the organ part is a jejunum or an ileum, and, when the organ is an esophagus, the processor estimates whether the organ part is a cervical esophagus, a thoracic esophagus, or an abdominal esophagus.
The examiner notes claim 1 contains alternative limitations and the examiner has chosen the “a size” limitation. Claims 10 and 11 further limit a limitation not chosen by the examiner. Therefore, Sasaki meets the limitations of claim 11.

claim 12 Sasaki discloses the image processing apparatus for endoscope according to claim 1, wherein the processor analyzes the visibility for each of the observation images (obtaining the presence/absence and the size of a lesion from image data – [0072, 0079]).

Regarding claim 13 Sasaki discloses the image processing apparatus for endoscope according to claim 12. However, fails to explicitly disclose wherein the processor analyzes a number of the lesioned parts in each of the observation images.
In his disclosure Morgan teaches the processor analyzes a number of the lesioned parts in each of the observation images (obtaining the number of polypoid lesions – p.25, 15-19).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Morgan into the teachings of Sasaki because such incorporation provides an improved medical application and tool in further medical decision making (p.26, 28-31).

Regarding claim 14 Sasaki discloses the image processing apparatus for endoscope according to claim 1, wherein, based on an analysis result of the visibility of each of the lesioned parts, the processor sets the display extension time short when it is determined that the visibility is high and sets the display extension time long when it is determined that the visibility is low (the display time is prolonged for the lesion in which the entire lesion size is small and vice versa – 

Claim 27 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 27 is being rejected on the same basis as claim 1. 

Claim 28 corresponds to the computer-readable non-transitory recording medium that stores a computer program, the computer program causing a computer to implement the apparatus of claim 1. 

Claims 15-17, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0044421) in view of Morgan et al. (WO 2006/124648 A2) further in view of Endo (US 2020/0258224).

Regarding claim 15 Sasaki discloses the image processing apparatus for endoscope according to claim 1. However, fails to explicitly disclose wherein the processor analyzes importance of each of the lesioned parts.
In his disclosure Endo teaches the processor analyzes importance of each of the lesioned parts (the degree of malignancy is an evaluation indicating an importance in diagnosis of a lesion – [0054]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Endo into the teachings of Sasaki because by such incorporation the selection of medical images 

Regarding claim 16 Sasaki discloses the image processing apparatus for endoscope according to claim 15. However, fails to explicitly disclose wherein the processor analyzes importance based on a type of each of the lesioned parts.
In his disclosure Endo teaches wherein the processor analyzes importance based on a type of each of the lesioned parts (the degree of malignancy is an evaluation indicating an importance in diagnosis of a lesion – [0054]; the malignancy discrimination unit 52 discriminates the degree of malignancy of an abnormality included in the abnormal region (hereinafter, referred to as a lesion or the like) – [0054]; note the abnormal region is being interpreted as the type of the lesioned parts).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Endo into the teachings of Sasaki because by such incorporation the selection of medical images necessary for diagnosis or the like is performed more quickly and accurately (par. [0007]).

Regarding claim 17 Sasaki discloses the image processing apparatus for endoscope according to claim 16. However, fails to explicitly disclose wherein the processor analyzes malignancy of each of the lesioned parts.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Endo into the teachings of Sasaki because by such incorporation the selection of medical images necessary for diagnosis or the like is performed more quickly and accurately (par. [0007]).

Regarding claim 21 Sasaki discloses the image processing apparatus for endoscope according to claim 15. However, fails to explicitly disclose wherein the processor analyzes importance based on a shape and a size of each of the lesioned parts.
In his disclosure Endo teaches the processor analyzes importance based on a shape and a size of each of the lesioned parts (the degree of malignancy is an evaluation indicating an importance in diagnosis of a lesion – [0054]; determining malignancy using shape – [0050, 0056] and size – [0051]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Endo into the teachings of Sasaki because by such incorporation the selection of medical images necessary for diagnosis or the like is performed more quickly and accurately (par. [0007]).

claim 22 Sasaki discloses the image processing apparatus for endoscope according to claim 21. However, fails to explicitly disclose wherein the processor analyzes a shape of each of the lesioned parts.
In his disclosure Endo teaches the processor analyzes a shape of each of the lesioned parts (determining malignancy using shape – [0050, 0056]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Endo into the teachings of Sasaki because by such incorporation the selection of medical images necessary for diagnosis or the like is performed more quickly and accurately (par. [0007]).

Regarding claim 24 Sasaki discloses the image processing apparatus for endoscope according to claim 21, wherein the processor estimates a size of each of the lesioned parts (obtaining the size of a lesion from image data – [0072, 0079]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0044421) in view of Morgan et al. (WO 2006/124648 A2) further in view of Endo (US 2020/0258224) further in view of Jones et al. (US 2020/0306516).

Regarding claim 18 Sasaki discloses the image processing apparatus for endoscope according to claim 16. However, fails to explicitly disclose wherein the processor analyzes the organ part, which is the observation target of the endoscope.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jones into the teachings of Sasaki because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, if this leads to the anticipated success.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0044421) in view of Morgan et al. (WO 2006/124648 A2) further in view of Endo (US 2020/0258224) further in view of Matsuda (US 2010/0092055).

Regarding claim 20 Sasaki discloses the image processing apparatus for endoscope according to claim 16. However, fails to explicitly disclose wherein the processor analyzes a color and luminance of each of the lesioned parts.
In his disclosure Ishihara teaches the processor analyzes a color and luminance of each of the lesioned parts (measure brightness, color ratio, and color difference of the pixels that form the suspected lesion region – claim 10).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Matsuda into the teachings of Sasaki because a person of ordinary skill has good reason to .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0044421) in view of Morgan et al. (WO 2006/124648 A2) further in view of Endo (US 2020/0258224) further in view of Tsuruoka (US 2012/0274754).

Regarding claim 25 Sasaki discloses the image processing apparatus for endoscope according to claim 15. However, fails to explicitly disclose wherein, based on an analysis result of the importance of each of the lesioned parts, the processor sets the display extension time long when it is determined that the importance is high and sets the display extension time short when it is determined that the importance is low.
In his disclosure Tsuruoka teaches based on an analysis result of the importance of each of the lesioned parts, the processor sets the display extension time long when it is determined that the importance is high and sets the display extension time short when it is determined that the importance is low (setting an elapsed time based on detected lesion areas – [0085, 0117-0118], Figure 4; note the detected lesion areas are  being interpreted as the result of the importance of the lesion part).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsuruoka into the teachings of Sasaki because by such incorporation it is possible to effectively prevent a situation in which the user misses the attention area (par. [0115]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0044421) in view of Morgan et al. (WO 2006/124648 A2) further in view of Endo (US 2020/0258224) further in view of Tsuruoka (US 2012/0274754).

Regarding claim 26 Sasaki discloses the image processing apparatus for endoscope according to claim 1, wherein the processor further sets the display extension time according to an analysis result of the visibility of each of the lesioned parts (the total display time is prolonged for the lesion in which the entire lesion size is small – [0192]).
However, fails to explicitly disclose the processor further analyzes importance of each of the lesioned parts and sets the display extension time according to an analysis result of the importance of each of the lesioned parts.
In his disclosure Endo teaches the processor further analyzes importance of each of the lesioned parts (the degree of malignancy is an evaluation indicating an importance in diagnosis of a lesion – [0054]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Endo into the teachings of Sasaki because by such incorporation the selection of medical images necessary for diagnosis or the like is performed more quickly and accurately (par. [0007]).
However, fails to explicitly disclose sets the display extension time according to an analysis result of the importance of each of the lesioned parts (setting an elapsed 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Tsuruoka into the teachings of Sasaki because by such incorporation it is possible to effectively prevent a situation in which the user misses the attention area (par. [0115]).

Allowable Subject Matter
Claim 19, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482